Citation Nr: 0427663	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-15 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for a cervicothoracic 
spine disorder.  

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for a right foot 
disorder.  


REPRESENTATION

Appellant represented by:	Keith Miller, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and H.M.


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The veteran and two other witnesses testified at a personal 
hearing at the RO before undersigned Veterans Law Judge in 
March 2004.  

Pursuant to 38 C.F.R. § 20.900(c) (2003), the Board has 
granted a motion for the advancement on the docket in this 
case due to the veteran's advanced age.  

All of the issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
March 1950 rating decision; the veteran was notified of that 
decision and did not appeal.  

2.  Evidence added to the record since March 1950 was not 
previously of record and presents a reasonable possibility of 
establishing the veteran's claim for service connection for 
residuals of a back injury.  


CONCLUSION OF LAW

Evidence received since the final March 1950 rating decision, 
which denied the veteran's claim for service connection for a 
back disorder, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his attorney have been provided with a copy 
of the appealed June 2002 rating decision and a May 2003 
statement of the case that discussed the pertinent evidence, 
and the laws and regulations related to claim of service 
connection for residuals of a back injury.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in a February 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
That letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was told that he needed 
evidence showing an injury in service, or that a disease was 
made worse during service, or an event in service caused 
injury or disease.  The RO related that the veteran also 
needed to submit evidence of a current disability.  The RO 
stated that this could be shown by medical evidence.  Lastly 
he was told that in order to substantiate his claim of 
service connection he needed to submit or identify evidence 
of a relationship between his current disability and an 
injury, disease, or event in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  He was told that service connection could also 
be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in February 2002 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claim that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In February 
2002, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that there was no defect with respect to the 
timing of the VCAA notice requirement.  The notice provided 
to the appellant in February 2002, prior to the first AOJ 
adjudication of the claim.  After the notice was provided, 
the case was adjudicated and a statement of the case was 
mailed to the appellant in February 2002.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for a back disorder was denied by a March 
1950 rating decision on the basis that no current back 
disorder was shown by the evidence then of record.  The 
veteran was notified of that decision and did not file an 
appeal within one year of the mailing of that notice.  

The evidence that was of record and considered by the RO in 
March 1950 primarily included the service medical records 
which contained a July 1945 notation that the veteran had 
injured his back two years previously and the report of a VA 
compensation examination conducted in March 1950.  On 
examination of the lumbar spine in July 1945, the examiner 
noted a "stair step deformity" between L3 and L4; an x-ray 
was reportedly normal.  The report of examination prior to 
the veteran's separation from service in November 1946 showed 
no orthopedic abnormality.  

The VA orthopedic examiner in March 1950 reported no abnormal 
clinical findings concerning the veteran's back and indicated 
that no orthopedic disability was found.  

Evidence added to the record since March 1950 pertinent to 
this issue consists primarily of reports of lumbar spine x-
rays, dated in August 2001, December 2002, and June 2004, 
showing an old L1 compression fracture and degenerative disc 
disease and extensive hypertrophic changes from T12 to L5; 
and the report of VA lumbar spine x-rays obtained in that 
reportedly showed diffuse mild to moderate loss of disc 
height, marginal end plate spurring, and prominent 
degenerative changes of the lower facets.  Also of record is 
a report of a private physician who examined the veteran in 
July 2003; that examiner noted certain abnormal clinical 
findings and diagnosed spinal stenosis syndrome of the lumbar 
spine.  That examiner again treated the veteran in October 
2003, at which time he wrote that he had reviewed several 
documents provided to him by the veteran and commented that, 
based on his examination of the veteran, those documents, and 
the history provided by the veteran, he believed that it was 
"more probable than not" that his current problems with his 
lumbar spine "were aggravated or pathologically worsened as 
a result of his duty in the United States Army."  

Finally, the veteran and two other witnesses testified at a 
personal hearing at the RO before undersigned Veterans Law 
Judge in March 2004.  

The evidence added to the record since the March 1950 rating 
decision clearly shows that the veteran now has a current 
lumbar spine disorder, with several diagnoses having been 
assigned.  Further, one examiner has indicated that the 
veteran's "back problems" are likely due to service.  This 
additional evidence was not of record in 1950 and shows a 
reasonable possibility of establishing service connection for 
residuals of a back injury.  

Accordingly, the Board concludes that the additional evidence 
is new and material and that the claim for service connection 
for residuals of a back injury is reopened.  


ORDER

New and material evidence having been presented, the claim 
for service connection for residuals of a back injury is 
reopened.  


REMAND

Prior to considering the veteran's claim for service 
connection for residuals of a back injury, the Board believes 
that, because the recent examiner's opinion does not clearly 
relate any current back disorder to a specific disease or 
injury during service and does not indicate that the examiner 
reviewed all of the available records prior to rendering that 
opinion, and because the examiner did not specify which of 
the diagnosed back disorders is related to service, an 
additional examination and medical opinion are needed.  

Further, the service medical records do show that the veteran 
may have sustained some sort of injury to his back (although 
the location is not specified) and also that he complained of 
right ankle problems in service.  In addition, recent medical 
treatment records note abnormal clinical and x-ray findings 
regarding the veteran's cervical and thoracic spine and his 
right foot and ankle.  Accordingly, the Board believes that a 
comprehensive orthopedic examination concerning those areas 
is needed.  

Moreover, much of the additional evidence was added to the 
record subsequent to the May 2003 statement of the case and 
no waiver of initial RO consideration of that evidence has 
been obtained.  Accordingly, a Remand is required to permit 
the RO to consider that new evidence in the first instance 
and, if necessary, to furnish the veteran and his attorney 
with a supplemental statement of the case.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have treated 
him for any of the claimed disorders 
since March 2003, including the dates of 
any such treatment.  With any needed 
signed releases from the veteran, the RO 
should request copies of the records of 
all treatment indicated by him.  All 
records so obtained should be associated 
with the claims file.  

2.  The RO should schedule the veteran 
for orthopedic and neurological 
examinations.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with their 
examinations.  All indicated special 
tests should be completed.  The 
examiners' reports should set forth in 
detail all symptoms, pertinent clinical 
findings, and diagnoses concerning any 
current disorder of the cervical, 
thoracic, or lumbar spine and the right 
foot or ankle.  The examiners should also 
be requested to provide opinions 
concerning the etiology of any current 
disorder of the cervical, thoracic, or 
lumbar spine and the right foot or ankle.  
The examiners should indicate whether it 
is at least as likely as not that any 
current disorder is due to any disease or 
injury in service or to any of the other 
current disorders.  To the extent 
possible, the examiners should 
distinguish their opinions from any 
contrary opinions contained in the claims 
file.  All opinions should be supported 
by adequate rationale.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, 
including the claim for service 
connection for residuals of a back injury 
on the merits.  If any action taken 
remains adverse to the veteran, he and 
his attorney should be furnished a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



